Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities: Paras 16 and 21 on page 3 of the Specification contains references to “(BOAS segment)” which should be --(BOAS) segment--. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
“a blade outer air seal (BOAS segment)” in line 1 should be --a blade outer air seal (BOAS) segment--;
“blade outer air seal (BOAS segment)” in line 4 should be --blade outer air seal (BOAS) segment--;
“BOAS segment” in line 8 should be --blade outer air seal (BOAS) segment--;
 “first projection, and second projection” in line 9 should be --the first projection, and the second projection--;
Claim 12 is objected to because “the size of the channel” in line 2 should be --a size of the channel--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schiavo et al. (U.S. 2009/0079139) in view of Marusko et al. (U.S. 2011/0293410).

    PNG
    media_image1.png
    710
    942
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    965
    media_image2.png
    Greyscale

Re claim 1:
Schiavo discloses a retention clip (12, isolation ring - Para 15 (a type of retention clip as shown in Fig. 1 and described in Para 15 - “The ring segment 10 is held in place by…isolation rings 12…” (isolation ring 12 shown equivalent to retention clip 62A of instant invention in Modified Fig. 3 above which shows 12 of Schiavo compared with 62A (retention clip) of the instant invention))) for supporting a blade outer air seal (BOAS segment)(10, ring segment - Para 14 (a type of blade outer air seal segment as Para 24 describes “…a seal configuration disposed around and between a multiplicity of ring segments 10 arrayed annularly about the periphery of moving blades in a gas turbine. The seals function to retain coolant in the plenum 18 within each of the ring segments…”, therefore 10 is described as segments located at the periphery of blades with a function of sealing coolant (which is air as described in Para 4 - “…for the coolant air…”)))(Para 15 - “The ring segment 10 is held in place by…isolation rings 12…”), comprising: 
a main body portion (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of main body portion as it is shown as the main part of 12)); 
a first projection (Modified Fig. 1 above - G (person having ordinary skill in the art would recognize element G as a type of first projection as it is shown as a part that juts out from element C)) extending from the main body portion (see Modified Fig. 1 above - G shown extending from C) for receipt in a slot (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of slot as it is shown as a narrow opening/groove in 10)) of the blade outer air seal (BOAS segment)(see annularly about the periphery of moving blades in a gas turbine…”) and faces one of a fore direction and an aft direction (Para 15 - “direction of flow of the working gas is from left to right in Fig. 1 (as denoted by arrow 15)” (a type of aft direction))(see Modified Fig. 1 above - Element A is shown facing the direction denoted by arrow 15 (described above as aft direction)) relative to an engine central longitudinal axis (see Fig. 1 (ring segments 10 are described in Para 24 as “…ring segments 10 arrayed annularly about the periphery of moving blades in a gas turbine…” and the moving blades in a gas turbine engine must move about a type of central longitudinal axis, which arrow 15 (described above as aft direction) is shown relative to, and therefore also relative to the central longitudinal axis of the blades described in Para 24)); and 
wherein the main body portion (Modified Fig. 1 above - C), and first projection (Modified Fig. 1 above - G) are integrally formed as a one-piece structure (see Modified Fig. 1 above - C shown integrally formed with G (uniform cross sectional material shown)).
Schiavo fails to disclose a second projection extending from the main body portion for abutting an end of the BOAS segment, nor wherein the main body portion and second projection are integrally formed as a one-piece structure.
Marusko teaches a second projection (78, tabs - Para 25 (a type of second projection as it is shown in Fig. 3 as a second part jutting from the main part of element notches 52 formed in one or both of the end faces 48”)) of a BOAS segment (24, arcuate shroud segment - Para 16 (a type of BOAS segment as shown in Figs. 1 and 2))(element 78 is described abutting 52 in Para 25 - “tabs 78 are received in the notches 52”), and wherein the main body portion (68) and second projection (78) are integrally formed as a one-piece structure (see Fig. 3 - 78 is shown formed integrally with 68 (uniform cross sectional material shown in Fig. 3 for element 62 which comprises 78 per Para 25 and 68 per Para 23)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the integrally formed second projection of Marusko in the main body of Schiavo for the advantage of being able to restrain against rotation (Marusko; Para 29 - “tabs 78 restrain the shroud segments 24 against rotation” (shroud segments are a type of BOAS segment as shown in Fig. 1 of Marusko; in the system of Schiavo, the inclusion of Marusko’s second projection to the main body portion of Schiavo would prevent Schiavo’s element 10 against rotation)).
Re claim 2:
Schiavo discloses wherein the first projection (Modified Fig. 1 above - G) includes an arcuate face (see Modified Fig. 1 above and Fig. 7 - upper corner of 
Re claim 3:
Schiavo discloses wherein an inner surface (Modified Fig. 1 above - E (person having ordinary skill in the art would recognize element E as a type of radially inner surface of 12 as Para 2 describes ring segment 10 being “disposed annularly about the periphery of moving blades in a gas turbine” (also described in Para 24) and this places 10 (which element E is nearest) as radially inward)) of the main body portion (Modified Fig. 1 above - C) includes a groove (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize element D as a type of groove (element D corresponds to void shown from the radially inner-most surface of 12 extending upward toward a radially outer surface of 12 (consistent with disclosure of instant invention which in Fig. 3 shows groove 88 being the void from the radially inner most surface of 62A extending upward toward a radially outer surface of 62A and this consistency is shown above in Modified Fig. 3 which shows element D from Modified Fig. 1 of Schiavo compared with Fig. 3 of the instant disclosure)))) formed therein (see Modified Fig. 1 above - D shown formed therein E (by removal of material from E)), the groove running along a length of the retention clip (see Modified Fig. 1 above - D shown running along length of 12).
Re claim 5:
Schiavo discloses wherein a flange (Modified Fig. 1 above - L (person having ordinary skill in the art would recognize element L as a type of flange as it is shown as a rim for attaching 12 to the outer unlabeled component)) extends from an outer surface 
Re claim 6:
Schiavo discloses a system (Fig. 1), comprising: 
a static segment (10, ring segment - Para 14 (a type of static segment as described in Para 15 - “…ring segment 10 is held in place…”)) having a circumferentially extending slot (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of circumferentially extending slot as it is shown as a narrow opening/groove in 10 (10 is shown to extend circumferentially in Fig. 2 and described to be “arrayed annularly” in Para 24))) facing in one of a fore direction and an aft direction (Para 15 - “direction of flow of the working gas is from left to right in Fig. 1 (as denoted by arrow 15)” (a type of aft direction))(see Modified Fig. 1 above - Element A is shown facing the direction denoted by arrow 15 (described above as aft direction)) relative to an engine central longitudinal axis (see Fig. 1 (ring segments 10 are described in Para 24 as “…ring segments 10 arrayed annularly about the periphery of moving blades in a gas turbine…” and the moving blades in a gas turbine engine must move about a type of central longitudinal axis, which arrow 15 (described above as aft direction) is shown relative to, and therefore also relative to the central longitudinal axis of the blades described in Para 24)); and 
a retention clip (12, isolation ring - Para 15 (a type of retention clip as shown in Fig. 1 and described in Para 15 - “The ring segment 10 is held in place by…isolation 12…” (isolation ring 12 shown equivalent to retention clip 62A of instant invention in Modified Fig. 3 above which shows 12 of Schiavo compared with 62A (retention clip) of the instant invention))) partially received in the slot (see Modified Fig. 1 above - 12 is shown partially received in element A), 
a support structure (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of support structure as it is shown supporting 12 and 13)), wherein the retention clip (12) includes a main body portion (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of main body portion as it is shown as the main part of 12)) in contact with the support structure (see Modified Fig. 1 above - element C shown in contact with element B), 
wherein a groove (Modified Fig. 1 above - D (person having ordinary skill in the art would recognize element D as a type of groove (element D corresponds to void shown from the radially inner-most surface of 12 extending upward toward a radially outer surface of 12 (consistent with disclosure of instant invention which in Fig. 3 shows groove 88 being the void from the radially inner most surface of 62A extending upward toward a radially outer surface of 62A and this consistency is shown above in Modified Fig. 3 which shows element D from Modified Fig. 1 of Schiavo compared with Fig. 3 of the instant disclosure)))) is formed in a radially inner-most surface of the main body portion (Modified Fig. 1 above - E (person having ordinary skill in the art would recognize element E as a type of radially inner-most surface of C as Para 2 describes ring segment 10 being “disposed annularly about the periphery of moving blades in a gas turbine” and this places 10 as radially inward and element E is shown nearest element 10 and thereby radially inner-most)), and wherein the support structure 
Schiavo fails to disclose the retention clip partially contacting a circumferential end of the static segment.
Marusko teaches a retention clip (62, retainer - Para 23 (a type of retention clip as shown in Figs. 1 and 3 retaining 24 (as described in Para 23))) partially contacting (see Fig. 3 and Para 25 - “…tabs 78 are received in the notches 52” and Para 29 - “…tabs 78 restrain the shroud segments 24 against rotation…” (in order for tabs to restrain 24 there must be contact between 78 and 52)) a circumferential end (Para 20 - “one or more notches 52 formed in one or both of the end faces 48” (see Fig. 2 where 52 is shown as a type of circumferential end)) of a static segment (24, shroud segment - Para 23 (a type of static shroud segment as shown held in position in Fig. 1 and described in Para 23)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the partial contact between retention clip and circumferential end of the static segment of Marusko in the retention clip and static segment of Schiavo for the advantage of restraining the shroud segments against rotation (Marusko; Para 29 - “tabs 78 restrain the shroud segments 24 against rotation” (shroud segments are a type of static segment as shown in Fig. 1 of Marusko)).
Re claim 7:

Re claim 10:
Schiavo discloses wherein the support structure (Modified Fig. 1 above - B) includes a flange (Modified Fig. 1 above - unlabeled projection opposite element F (unlabeled projection opposite element F is shown as a type of flange as it is shown as a rim for attaching 12 to B), and wherein a face (Modified Fig. 1 above - unlabeled face of element C opposite element H (this face is hidden but can be seen on the opposite corresponding component 13)) of the main body portion (Modified Fig. 1 - C) abuts the flange (see Modified Fig. 1 above - hidden face of element C opposite H is shown abutting unlabeled projection of element B opposite F).
Re claim 12:
Schiavo discloses wherein the support structure (Modified Fig. 1 above - B) provides a channel (Modified Fig. 1 above - J (corresponding to space in element B between element F and unlabeled element opposite F)(person having ordinary skill in the art would recognize element J as a type of channel as it is shown as an enclosed passage)), and wherein the main body portion (Modified Fig. 1 above - C) is sized to correspond to the size of the channel (see Modified Fig. 1 above - C is shown abutted to both sides of element J and thereby sized to correspond in size).
Re claim 14:
Schiavo discloses wherein the static segment (10) includes a fore slot (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of fore slot as it is shown as a type of slot (as described above) and on an upstream side of 12 based on Para 15 describing arrow 15 as “direction of flow of the working gas” placing element A on the upstream side)) and an aft slot (Modified Fig. 1 above - K (person having ordinary skill in the art would recognize element K as a type of aft slot as it is shown as a narrow opening/groove in 10 and on a downstream side of 12 based on Para 15 describing arrow 15 as “direction of flow of the working gas” placing element K on the downstream side)), each of the fore slot and the aft slot extending in a circumferential direction (see Modified Fig. 1 above - person having ordinary skill in the art would recognize elements A and K as extending circumferentially as 10 is shown to extend circumferentially in Fig. 2 and described to be “disposed annularly” in Para 2).
Re claim 15:
Schiavo discloses wherein the static segment (10) is a blade outer air seal (BOAS) segment (Para 24 - “…a seal configuration disposed around and between a multiplicity of ring segments 10 arrayed annularly about the periphery of moving blades in a gas turbine. The seals function to retain coolant in the plenum 18 within each of the ring segments….
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schiavo et al. (U.S. 2009/0079139) in view of Marusko et al. (U.S. 2011/0293410), as applied to claim 6 above, and further in view of Newman et al. (U.S. 6,296,443).

    PNG
    media_image3.png
    624
    1025
    media_image3.png
    Greyscale

Re claim 9:
Schiavo fails to disclose wherein one of the groove and the arm includes a convex surface.
Newman teaches wherein one of a groove (46, aft groove - Col. 3, Line 54) and an arm includes a convex surface (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of convex surface as it is shown curved and rounded outward)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the convex surface of Newman on the groove of Schiavo for the advantage of localized stress reduction (see Modified Fig. 2/4 above which shows element A as rounded corner which is well known to reduce stress concentration when compared with a sharp corner).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schiavo et al. (U.S. 2009/0079139) in view of Marusko et al. (U.S. 2011/0293410), as applied to claim 6 above, and further in view of Hansen et al. (U.S. 4,834,613).
Re claim 13:
Schiavo fails to disclose wherein the retention clip is made of a material selected from the group consisting of (1) a ceramic material, (2) a nickel-based alloy, and (3) a cobalt-based alloy.
Hansen teaches wherein a retention clip (9, clip - Col. 2, Line 9 (a type of retention clip as shown in Figs. 1 and 3)) is made of a material selected from the group consisting of (1) a ceramic material, (2) a nickel-based alloy (Col. 3, Line 61 - Col. 4, The clip is made of similar nickel alloy”), and (3) a cobalt-based alloy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the material of Hansen’s retention clip in the retention clip of Schiavo for the advantage of a material which is conventional (Hansen; Col. 3, Line 61 - Col. 4, Line 4) and therefore readily available.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schiavo et al. (U.S. 2009/0079139) in view of Marusko et al. (U.S. 2011/0293410), as applied to claims 1 and 6 above, and further in view of Arilla et al. (U.S. 2003/0031557).
Re claim 4:
Schiavo discloses an outer surface (Modified Fig. 1 above - M (person having ordinary skill in the art would recognize element M as a type of outer surface as it is shown as a surface at a distal end of C)) of the main body portion (Modified Fig. 1 above - C).
Schiavo fails to disclose wherein the outer surface of the main body portion includes a notch formed therein, the notch generally transverse to a length of the retention clip.
Arilla teaches wherein an outer surface (22, radial thrust surface - Para 26 (a type of outer surface as shown in Figs. 6 and 7)) of a main body portion (20, tab - Para 26 (a type of main body portion as shown in Figs. 6 and 7)) includes a notch (25, positioning notch - Para 30) formed therein (see Fig. 6 and Para 30 - “…tab 20 is fitted…with… at least one positioning notch 25”), the notch generally transverse to a length of a retention clip (14, support spacer sector - Para 25 (a type of retention clip as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the outer surface of Schiavo after the outer surface of Arilla (thereby placing the notch of Arilla on the outer surface of the main body of Schiavo) for the advantage of permitting angular positioning of the retention clip in a desired position (see Fig. 7 of Arilla where angular position of 14 in a desired position is shown set through interaction of 27 with 25 and as described in Para 31 of Arilla).
Re claim 11:
Schiavo discloses wherein the main body portion (Modified Fig. 1 above - C) includes a radially outer surface (Modified Fig. 1 above - M (person having ordinary skill in the art would recognize element M as a type of radially outer surface as it is shown as a surface at a distal end of C in Modified Fig. 1 above and as Para 2 describes ring segment 10 being “disposed annularly about the periphery of moving blades in a gas turbine” (also described in Para 24) and this places 10 as radially inward which thereby placing element M as radially outward)).
Schiavo fails to disclose wherein the main body portion includes a notch formed in the radially outer surface thereof, and wherein the support structure includes a tab received in the notch.
Arilla teaches wherein a main body portion (20, tab - Para 26 (a type of main body portion as shown in Figs. 6 and 7)) includes a notch (25, positioning notch - Para 30) formed in a radially outer surface (22, radial thrust surface - Para 26 (a type of unless the positioning notch 25 is facing the anti-rotation pin 27”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the notch and tab of Arilla (along with corresponding features) in the system of Schiavo (thereby placing the notch of Arilla on the radially outer surface of the main body portion of Schiavo and placing the tab of Arilla in the support structure of Schiavo) for the advantage of permitting angular positioning of the retention clip in a desired position (see Fig. 7 of Arilla where angular position of 14 in a desired position is shown enabled through interaction of 27 with 25 and as described in Para 31 of Arilla).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 would be allowable primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a second projection extending further from the main body portion than the first projection” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.

Conclusion
                                                                                                                                                                                       
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arilla et al. (U.S. 2011/0236203) teaches a retention clip (10) for supporting blade outer air seal (BOAS) segments (50, 50’) comprising a main body (12), a first projection (14), and a second projection (16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/15/21